DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oltmanns et al. (US 2016/0373590) in view of Velusamy et al. (US 9654,650), and further in view of Gopalaswamy et al. (US 2010/0233995) and Chandramouli et al. (US 2015/0341503).
Regarding claims 12 and 21, Oltmanns discloses device and method in FIG. 3, comprising a processor 300, a memory 304 and a bus, wherein the memory is configured to store executable instructions (paragraph 31, lines 1-2:  “Memory 304 stores a plurality of computer-readable programming instructions, executable by processor 300”), the processor and the memory are connected through the bus, and when the computing device runs, the processor executes the executable instructions to:

Oltmanns fails to disclose that the charging request includes information of a quota usage.
However, in an analogous art, Velusamy discloses that a charging request includes information of a quota usage (col. 2, lines 48-52:  “the PGW is configured to transfer a quota request to the online charging server. In response to this request, the online charging server is configured to identify a data quota for the wireless communication device based on a quota query load”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify the method in Oltmanns by incorporating this feature taught in Velusamy for the purpose of ensuring that an excessive quota is not granted to the client.
The combination of Oltmanns and Velusamy fails to disclose receiving, by the client, failure indication information indicating that the server failed to grant a quota to the client in response to the charging request.
However, in an analogous art, Gopalaswamy discloses receiving, by the client, failure indication information indicating that the server failed to grant a quota to the client in response to the charging request (paragraph 78, lines 3-4: “traffic server denies the additional quota request”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify the method in Oltmanns and Velusamy by 
The combination of Oltmanns, Velusamy and Goapalaswamy fails to disclose reporting, by the client, information of remaining quota usage according to the failure indication information.
However, in an analogous art, Chandramouli discloses reporting, by the client, information of remaining quota usage according to the failure indication information (paragraph 62, lines 6-7:  “send a threshold report including an indication of a remainder of the usage allowance”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify the method in Oltmanns, Velusamy and Gopalaswamy by incorporating this feature taught in Chandramouli for the purpose of allowing the server to determine how much quota usage to grant the client.

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combination of elements, including reporting, by the client, information of the remaining quota usage according to the failure indication information after using up the remaining quota; or stopping, by the client, use of the remaining quota and reporting, by the client, information of the remaining quota usage, as in claims 13 and 22; and . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646